      Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 1 of 18 PageID #: 592




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                           GREENVILLE DIVISION

JERRY VANWAGNER                                                             PLAINTIFF

VS.                                         CIVIL ACTION NO. 4:18-CV-150-GHD-RP

M.S.P. MEDICAL DIRECTOR C. FAULKS, et al.                               DEFENDANTS

               DEFENDANT’S MEMORANDUM OF AUTHORITIES
          IN SUPOPRT OF THEIR MOTION FOR SUMMARY JUDGMENT

        COMES NOW, Defendant, Dr. Gloria Perry, by and through counsel and submits

her Memorandum of Authorities in Support of Her Motion for Summary Judgment,

and in support thereof, would show unto the Court as follows:

   I.      INTRODUCTION & FACTUAL BACKGROUND

        At the time of filing his Complaint, on July 16, 2018, Plaintiff was a convicted

inmate in the custody of the Mississippi Department of Corrections (“MDOC”)

incarcerated at the Mississippi State Penitentiary (“Parchman”) at Parchman,

Mississippi. Compl., [1] at 1 (CM/ECF Pagination). Plaintiff claims that in 2012 while in

the custody of MDOC he contracted Hepatitis C from unsanitary barbering practices.

Am. Compl., [24] at 1-2. He claims that he has received inadequate medical treatment for

his condition.    Additionally, Plaintiff claims that he is being retaliated against.

Specifically, Plaintiff claims that the same day a process order was entered in this

matter (February 14, 2019), Plaintiff was moved from a bottom bunk profile to a top

bunk profile, notwithstanding a medical order to the contrary. [24] at 6.
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 2 of 18 PageID #: 593




       In addition to seeking injunctive relief in the form of medical treatment, Plaintiff

seeks $16,000,000.00 in compensatory damages, nominal damages, and punitive

damages. [1] at 5; [24] at 7.

       Plaintiff’s claim for allegedly contracting Hepatitis C from unsanitary barbering

practices is barred by the statute of limitations. Plaintiff's claim for damages against the

moving Defendant, in her official capacity, is due to be dismissed based on sovereign

immunity and the fact that she is not amenable to suit under Section 1983. Plaintiff is

not entitled to any injunctive relief from Dr. Perry as he cannot show an ongoing

constitutional   violation      that   would   make   sovereign    immunity      inapplicable.

Additionally, Defendant is entitled to summary judgment, in her individual capacity,

based on qualified immunity as Plaintiff has been unable to establish any constitutional

violation on her part, or that her actions were not objectively reasonable in light of

clearly established law. Furthermore, Plaintiff cannot show that Dr. Perry participated

in any alleged constitutional violation or implemented a policy so deficient that the

policy itself was a repudiation of constitutional rights and was the moving force of the

alleged constitutional violation. Finally, Plaintiff fails to establish a retaliation claim and

Defendant is entitled to summary judgment as Plaintiff failed to properly exhaust his

administrative remedies prior to bringing suit in this matter.

                                       LEGAL STANDARD

       A. Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) provides that summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material

                                               2
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 3 of 18 PageID #: 594




fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“When the moving party has carried its burden under Rule 56(c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “[T]he

nonmovant must go beyond the pleadings and designate specific facts showing that

there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc).

       “A genuine dispute of material fact means that ‘evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Royal v. CCC & R Tres

Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)). If the evidence presented by the nonmovant “‘is merely

colorable, or is not significantly probative,’ summary judgment is appropriate.” Cutting

Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671 F.3d 512, 516 (5th Cir. 2012)

(quoting Anderson, 477 U.S. at 249). In deciding whether summary judgment is

appropriate, the Court views the evidence and inferences in the light most favorable to

the nonmoving party. RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).

       When qualified immunity has been raised, “[t]he moving party is not required to

meet [his] summary judgment burden for a claim of immunity.” Hathaway v. Bazany,

507 F.3d 312, 319 (5th Cir. 2007) (internal quotation marks and citation omitted). Rather,

the movant need only plead his good-faith entitlement to qualified immunity,

whereupon “the burden shifts to the plaintiff to rebut it.” Id. (internal quotation marks,

citation, and emphasis omitted); see also Gates v. Tex. Dep’t of Protective & Regulatory

                                             3
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 4 of 18 PageID #: 595




Servs., 537 F.3d 404, 419 (5th Cir. 2008) (noting that when government official pleads

qualified immunity, plaintiff must “rebut the defense by establishing that the official’s

allegedly wrongful conduct violated clearly established law and that genuine issues of

material fact exist regarding the reasonableness of the official’s conduct”). Once

qualified immunity is asserted, the burden shifts to the plaintiff to demonstrate the

inapplicability of the defense. McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir.

2002) (en banc) (per curiam).

       B. The Prison Litigation Reform Act

       Because Plaintiff is a prisoner pursuing a civil action seeking redress from

government employees, the Prison Litigation Reform Act (“PLRA”), Pub. L. No. 104-

134, 110 Stat. 1321, H.R. 3019 (codified as amended in scattered titles and sections of the

U.S.C.), applies and requires that this case be screened.

       The PLRA provides that “the Court shall dismiss the case at any time if the court

determines that ... the action ... (i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief against a defendant who is

immune from such relief.” 28 U.S.C. § 1915A(b); see 28 U.S.C. § 1915(e)(2)(B).

       A centerpiece of the PLRA's effort to “reduce the quantity and improve the

quality of prisoner suits” is an “invigorated” exhaustion provision. Porter v. Nussle, 534

U.S. 516, 524-25 (2002). The PLRA provides:

              No action shall be brought with respect to prison conditions
              under [42 U.S.C.§ 1983], or any other Federal law, by a
              prisoner confined in any jail, prison, or other correctional
              facility until such administrative remedies as are available
              are exhausted.

                                               4
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 5 of 18 PageID #: 596




42 U.S.C. § 1997e(a).

       “Exhaustion is no longer left to the discretion of the district court, but is

mandatory.” Woodford v. Ngo, 548 U.S. 81, 84 (2006). “The PLRA attempts to eliminate

unwarranted federal-court interference with the administration of prisons, and thus

seeks to ‘affor[d] corrections officials time and opportunity to address complaints

internally before allowing the initiation of a federal case.’ ” Id. at 93 (quoting Porter, 534

U.S. at 525). Proper exhaustion is required. A prisoner cannot satisfy the exhaustion

requirement “by filing an untimely or otherwise procedurally defective administrative

grievance or appeal.” Id. at 83-84. And the grievance process must be exhausted “pre-

filing.” Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012).

       The United States Supreme Court has held “the PLRA’s exhaustion requirement

applies to all inmate suits about prison life, whether they involve general circumstances

or particular episodes, and whether they allege excessive force or some other wrong.”

Porter, 534 U.S. at 532. Additionally, the Court has interpreted § 1997e(a) as requiring

exhaustion “irrespective of the forms of relief sought and offered through

administrative avenues.” Booth v. Churner, 532 U.S. 731, 741 n. 6, 121 S. Ct. 1819, 1825 n.

6, 149 L. Ed. 2d 958 (2001).

       Exhaustion “is a threshold issue that courts must address to determine whether

litigation is being conducted in the right forum at the right time.” Dillon v. Rogers, 596

F.3d 260, 272 (5th Cir. 2010). “[J]udges may resolve factual disputes concerning

exhaustion without the participation of a jury.” Id.


                                               5
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 6 of 18 PageID #: 597




   II.        ARGUMENT

         Plaintiff’s claim for allegedly contracting Hepatitis C from unsanitary barbering

practices is barred by the statute of limitations. Plaintiff's claim for damages against the

moving Defendant, in her official capacity, is due to be dismissed based on sovereign

immunity and the fact that she is not amenable to suit under Section 1983. Plaintiff is

not entitled to any injunctive relief from Dr. Perry as he cannot show an ongoing

constitutional    violation   that   would    make    sovereign    immunity      inapplicable.

Additionally, Defendant is entitled to summary judgment, in her individual capacity,

based on qualified immunity as Plaintiff has been unable to establish any constitutional

violation on her part, or that her actions were not objectively reasonable in light of

clearly established law. Furthermore, Plaintiff cannot show that Dr. Perry participated

in any alleged constitutional violation or implemented a policy so deficient that the

policy itself was a repudiation of constitutional rights and was the moving force of the

alleged constitutional violation. Finally, Plaintiff fails to establish a retaliation claim and

Defendant is entitled to summary judgment as Plaintiff failed to properly exhaust his

administrative remedies prior to bringing suit in this matter.

         A.    STATUTE OF LIMITATIONS

         Plaintiff claims that in 2012 while in the custody of MDOC he contracted

Hepatitis C from unsanitary barbering practices and has been positive for Hepatitis C

since 2012. Compl., [1] at 4; Am. Compl., [24] at 1-2. Plaintiff filed his Complaint on July

16, 2018. Compl., [1].




                                               6
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 7 of 18 PageID #: 598




       In a § 1983 action, a district court must apply the State’s general statute of

limitations for personal injury actions. See Wallace v. Kato, 549 U.S. 384, 387 (2007);

Owens v. Okure, 488 U.S. 235, 250 (1989). In Mississippi, that period is three years. See

Miss. Code Ann. § 15-1-49; James v. Sadler, 909 F.2d 834, 836 (5th Cir. 1990). The accrual

period for an injury “begins to run the moment the plaintiff becomes aware that he has

suffered an injury or has sufficient information to know that he has been injured.”

Pitrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001) (internal citations and

quotations omitted). Here, that accrual period began in 2012, but Plaintiff waited until

July 2018 to bring this action. Accordingly, any claim Plaintiff might have once had that

he contacted a disease through MDOC’s unsanitary barbering practices is barred by the

statute of limitations. This claim is due to be dismissed.

       B.     SOVEREIGN IMMUNITY

       Plaintiff's claim for damages against Dr. Perry, in her official capacity, is due to

be dismissed because the Eleventh Amendment prohibits actions for damages against a

state actor without the state's consent. Brooks v. George County, Mississippi, 84 F.3d 157,

168 (5th Cir. 1996). Sovereign Immunity extends to any state agency or entity deemed to

be “an arm of the state.” Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d 318, 326 (5th

Cir.2002).

       It is well-established that the Mississippi Department of Corrections is an arm of

the State of Mississippi and is thus cloaked with the State's Eleventh Amendment

immunity from suit. See Williams v. Mississippi Dept. of Corrections, 2012 WL 2052101 at *

1–2 (S.D. Miss. 2012) (“MDOC is considered an arm of the State of Mississippi” and is

                                             7
     Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 8 of 18 PageID #: 599




immune under the Eleventh Amendment); Dandridge v. Mississippi, 2009 WL 4940105, at

7 (S.D. Miss. 2009) (same).       Since MDOC is an arm of the state, its officers and

employees are officers and employees of the state, and are similarly entitled to

sovereign immunity from monetary damages in their official capacities. See Am. Bank

and Trust Co. v. Dent, 982 F.2d 917, 921 (5th Cir.1993) (citing Will v. Mich. Dep't of State

Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989) (“a suit against a state official

in his or her official capacity... is no different from a suit against the State itself.”)). Thus,

moving Defendant, in her official capacity, has immunity against Plaintiff's claims for

monetary damages against her in her official capacity under Section 1983.

       A single exception exists for suits against state officials in their official capacities

for prospective injunctive relief only. In Ex parte Young, the Supreme Court recognized

a narrow exception to Eleventh Amendment immunity which allows a state official to

be sued in his or her official capacity for injunctive relief. 209 U.S. 123, 159–160 (1908).

“This exception strips the individual state actor of immunity and allows a private

citizen to sue that individual in federal court for prospective injunctive relief based on

allegations that the actor violated federal law.” McKinley v. Abbott, 643 F.3d 403, 406 (5th

Cir. 2011). A state official can be sued in his or her official capacity for injunctive relief

under § 1983 because “official-capacity actions for prospective relief are not treated as

actions against the State.” Kentucky v. Graham, 473 U.S. 159, 167, n. 14 (1985) (citing Ex

parte Young, 209 U.S. at 159–160). One of the requirements for the applicability of Ex

Parte Young, however, is that a complaint must allege that the defendant is violating

federal law, not simply that the defendant has done so. See Green v. Mansour, 474 U.S.

                                                8
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 9 of 18 PageID #: 600




64, 71–73, 106 S.Ct. 423, 427–29, 88 L.Ed.2d 371 (1985). Here, as discussed more fully

below, Plaintiff cannot show an ongoing violation of ongoing federal law on the part of

Dr. Perry.

       In addition to being barred by Eleventh Amendment immunity, Plaintiff's

federal claims are improper as Dr. Perry, in her official capacity, is not a party that can

be sued under 42 U.S.C. § 1983. The United States Supreme Court has succinctly held

that the State, arms of the State and state officials sued in their official capacity are not

“persons” within the meaning of 42 U.S.C. § 1983. Will v. Michigan Dept. of State Police,

491 U.S. 58, 71 (1989). As mentioned, this holding likewise applies to “any

governmental entities that are considered ‘arms of the State’ for Eleventh Amendment

purposes.” Id. at 70. Thus, as a matter of statutory interpretation, Dr. Perry, in her

official capacity, is not amenable to suit under § 1983 in federal court.

       C.     QUALIFIED IMMUNITY

       Dr. Gloria Perry is also entitled to qualified immunity in this matter. Law

enforcement officials, “like other public officials acting within the scope of their official

duties, are shielded from claims of civil liability by qualified immunity.” Morris v.

Dillard Dept. Stores, Inc., 277 F.3d 743, 753 (5th Cir. 2001). A law enforcement officer is

entitled to the cloak of qualified immunity unless it is shown that “he violated a clearly

established constitutional right.” Mangieri v. Clifton, 29 F.3d 1012 (5th Cir. 1994).

       Qualified immunity provides “ample protection to all but the plainly

incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341

(1986). In assessing a claim of qualified immunity, courts apply a two part analysis. The

                                              9
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 10 of 18 PageID #: 601




threshold question is “whether Plaintiff’s allegations establish a constitutional

violation." Hope v. Pelzer, 536 U.S. 730, 736 (2002). If “no constitutional right would have

been violated were the allegations established, there is no necessity for further inquiries

concerning qualified immunity.” Saucier v. Katz, 533 U.S. 194 (2001); see also Pearson v.

Callahan, 555 U.S. 223 (2009)(holding that “order of battle” outlined in Saucier is not

mandatory in every instance). However, “if a violation could be made out, the next

sequential step is to ask whether the right was clearly established.” Id. at 201. The

“relevant, dispositive inquiry in determining whether a right is clearly established is

whether it would be clear to a reasonable officer that his conduct was unlawful in the

situation confronted.” Saucier, 533 U.S. at 202.

       Plaintiff has not demonstrated a violation of a clearly established law against the

moving Dr. Perry. “A government official's conduct violates clearly established law

when, at the time of the challenged conduct, ‘[t]he contours of [a] right [are] sufficiently

clear’ that every ‘reasonable official would have understood that what he is doing

violates that right.’ ” Ashcroft v. al–Kidd, 563 U.S. 731, 741, 131 S.Ct. 2074, 2085, 179 L.Ed.

2d 1149 (2011) (quoting Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.

2d 523 (1987) ). To find that the law was clearly established, “[the court] must be able to

point to controlling authority—or a robust consensus of persuasive authority—that

defines the contours of the right in question with a high degree of particularity.”

Morgan v. Swanson, 659 F.3d 359, 371–72 (5th Cir. 2011) (en banc) (brackets and internal

quotation marks omitted) (quoting al–Kidd, 563 U.S. at 741, 131 S.Ct. 2074). That does

not mean that there must be a case “directly on point, but existing precedent must have

                                              10
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 11 of 18 PageID #: 602




placed the statutory or constitutional question beyond debate.” Al–Kidd, 563 U.S. at 741,

131 S.Ct. 2074.

       1.     Inadequate medical care

       To state a constitutional claim for denial of adequate medical care, a plaintiff

must demonstrate that the defendant was deliberately indifferent to plaintiff's serious

medical needs, such that it constituted an unnecessary and wanton infliction of pain.

Estelle v. Gamble, 429 U.S. 97, 106 (1976). A prison official is not liable for the denial of

medical treatment unless the official knows of and disregards an excessive risk to

inmate health or safety. Harris v. Hegmann, 198 F.3d 153, 159 (5th Cir. 1999). The

Constitution guarantee prisoners “only adequate, not optimal medical care.” Spriggins

v. LaRavia, 2012 WL 1135845, at *4 (E.D. La. Apr. 4, 2012), citing Gobert v. Caldwell, 463

F.3d 339, 349 (5th Cir. 2006). An allegation of malpractice or mere negligence is

insufficient to state a claim. Hall v. Thomas, 190 F.3d 693, 697 (5th Cir. 1999). Moreover,

the fact that a prisoner disagrees with the type of medical treatment does not constitute

a constitutional deprivation. Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997). A

delay in medical care may, under certain circumstances, state a claim for

constitutionally inadequate medical care. See Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th

Cir. 1993). A “delay in medical care can only constitute an Eighth Amendment violation

if there has been deliberate indifference, which results in substantial harm.” Id. at 195.

However, “the decision whether to provide additional treatment ‘is a classic example of

a matter for medical judgment.’” Domino v. Texas Dep't of Crim. Justice, 239 F.3d 752, 756

(5th Cir. 2001). Disagreements about whether an inmate should be referred to a

                                             11
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 12 of 18 PageID #: 603




specialist as part of ongoing treatment do not constitute deliberate indifference. See

Alfred v. Texas Dep't of Criminal Justice, No. 03-40313, 2003 WL 22682118, at *1 (5th Cir.

Nov.13, 2003); Hickman v. Moya, No. 98-50841, 1999 WL 346987, at *1 (5th Cir. May 21,

1999).

         Here, the record evidence in this matter, as more fully outlined in Nurse

Practitioner Angela Brown’s Memorandum in Support of Motion for Summary

Judgment, clearly indicates that Plaintiff is receiving chronic care treatment for his

Hepatitis C diagnosis, which includes monitoring of his liver enzyme levels and exams

to check for signs of disease.       See, Memorandum in Support of Motion for Summary

Judgment, [56] at 2-3, 9; A. Brown Decl. [55-1]; Medical Records [55-2]. Given the

continuous and on-going treatment Plaintiff is receiving, including outside medical

evaluation, it is clear Plaintiff is unable to show that Dr. Perry, or any Defendant in this

case, acted with deliberate indifference to a serious medical need.

         2.     Retaliation

         Plaintiff claims that he is being retaliated against in that he claims the same day a

process order was entered in this matter (February 14, 2019), Plaintiff was moved from

a bottom bunk profile to a top bunk profile. [24] at 6. Notably, Plaintiff does not allege

that Dr. Perry was involved in any form or fashion in denying him a particular bunk.

Id. Also of note is the fact that the document relied upon by Plaintiff to show he was

entitled to a particular bunk was not issued until a week after he claims he was denied a

bottom bunk, or on February 22, 2019. See, [24] at 24.




                                              12
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 13 of 18 PageID #: 604




       Retaliation is not expressly referred to in the Constitution; however, it is

nonetheless actionable because retaliatory actions may tend to chill an individual’s

exercise of constitutional rights. See Perry v. Sindermann, 408 U.S. 593, 597 (1972). It is

clearly established that “[f]iling grievances and otherwise complaining about the

conduct of correctional officers through proper channels are constitutionally protected

activities, and prison officials may not retaliate against inmates for engaging in such

protected activities.” Butts v. Martin, 877 F.3d 571, 589 (5th Cir. 2017) (quoting Reese v.

Skinner, 322 F. App’x 381, 383 (5th Cir. 2009)) (internal quotation marks omitted).

Retaliation, however, is actionable “only if the retaliatory act ‘is capable of deterring a

person of ordinary firmness from further exercising his constitutional rights.’” Bibbs v.

Early, 541 F.3d 267, 270 (5th Cir. 2008) (quoting Morris v. Powell, 449 F.3d 682, 684 (5th

Cir. 2006)).

       “To establish retaliation, a prisoner must show ‘(1) a specific constitutional right,

(2) the defendant’s intent to retaliate against the prisoner for his or her exercise of that

right, (3) a retaliatory adverse act, and (4) causation.’” Joseph v. Dykes, 368 F. App’x 511,

513 (5th Cir. 2010) (quoting McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998)). An

inmate must show more than his personal belief that he is the victim of retaliation.

Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997) (citation omitted). Mere conclusory

allegations of retaliation will not withstand a summary judgment challenge. Woods v.

Smith, 60 F.3d 1161, 1166 (5th Cir. 1995). The inmate must produce direct evidence of

motivation or a chronology of events from which retaliation may be inferred. Id. In

other words, a successful claim of retaliation requires a showing that, but for some

                                             13
      Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 14 of 18 PageID #: 605




retaliatory motive, the complained of adverse incident would not have occurred. Id.

Moreover, the Fifth Circuit has emphasized that “prisoners' claims of retaliation are

regarded with skepticism and are carefully scrutinized by the courts.” Adeleke v.

Fleckenstein, 385 Fed.Appx. 386, 387 (5th Cir. 2010) (citing Woods, 60 F.3d at 1166). In

addition, the Fifth Circuit has concluded that some acts, even though they may be

motivated by retaliatory intent, are so de minimis that they would not deter the ordinary

person from further exercise of his rights. Morris, 449 F.3d at 686. Thus, such acts do not

rise to the level of constitutional violations and cannot form the basis of a § 1983 claim.

Id.

         First, Plaintiff does not allege that Dr. Perry was involved in any way in denying

him a particular bunk. Next, Plaintiff cannot show that the move from a bottom bunk

profile to a top bunk profile is such that it would deter a person of ordinary firmness

from further exercising his constitutional rights. See Morris, 449 F.3d at 684-85, 686.

Even if Plaintiff’s bunk assignment constituted a qualifying adverse retaliatory act,

Plaintiff cannot demonstrate any intent on the part of Dr. Perry to retaliate against him

for exercising his constitutional rights as temporal proximity alone is insufficient to

sustain a claim for retaliation. See Gonzalez v. Sarabia, 720 F. App'x 213, 214 (5th Cir.

2018).

         More significantly, by Plaintiff’s own admission, he did not exhaust his available

administrative remedies prior to bringing this claim. Plaintiff alleges that he submitted

an ARP on February 26, 2019, but that had not yet received a response regarding the




                                             14
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 15 of 18 PageID #: 606




same. [24] at 6-7; 28-35. Plaintiff filed his motion to amend fourteen (14) days later on

March 12, 2019.

       While exhaustion is not a pleading requirement that plaintiffs must satisfy at the

outset of litigation, “a court can dismiss a case . . . for failure to state a claim, predicated

on failure to exhaust, if the complaint itself makes clear that the prisoner failed to

exhaust.” Carbe v. Lappin, 492 F.3d 325 (5th Cir. 2007); see also Dillon v. Rogers, 596 F.3d

260, 272 n.3 (5th Cir. 2010) (explaining old standard of dismissal for pleadings that did

not sufficiently allege exhaustion is no longer appropriate “unless failure to exhaust is

apparent on the face of a plaintiff’s complaint” and citing Lappin). Here, Plaintiff has

pled that he failed to exhaust his claim relating to his bunk prior to amending his

complaint, and Dr. Perry is entitled to a dismissal of this issue.

       Assuming, only for the sake of argument, that Dr. Perry did violate a clearly

established constitutional right, the court must then consider whether his actions were

"objectively reasonable” in light of "law which was clearly established at the time of the

disputed action." Collins v. Ainsworth, 382 F.3d 529, 537 (5th Cir.2004) (citations omitted).

Whether an official's conduct was objectively reasonable is a question of law for the

court, not a matter of fact for the jury. Williams v. Bramer, 180 F.3d 699, 703 (5th

Cir.1999). To be clearly established for purposes of qualified immunity, the contours of

the right must be sufficiently clear that a reasonable official would understand that

what he is doing violates that right. Brown v. Miller, 519 F.3d 231, 236 (5th Cir.2008). The

unlawfulness of the Defendant's actions must have been readily apparent from

sufficiently similar situations, but it is not necessary that the Defendant's exact act have

                                               15
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 16 of 18 PageID #: 607




been illegal. Id. at 236-37. An official's actions must be judged in light of the

circumstances that confronted him, without the benefit of hindsight. Graham v. Connor,

490 U.S. 386, 396-97, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989). In essence, a Plaintiff must

allege facts sufficient to demonstrate that no reasonable officer could have believed his

actions were proper. Babb v. Dorman, 33 F.3d 472, 477 (5th Cir.1994). Brown v. Callahan,

623 F.3d 249, 253 (C.A.5 (Tex.),2010).

       What is important about the standard of conduct to determine qualified

immunity is that it embodies “reasonableness.” That is to say, “qualified immunity

affords ‘ample protection to all but the plainly incompetent or those who knowingly

violate the law.” Id. at 384. (See also Malley v. Briggs,475 U.S. 335, 341, 106 S.Ct. 1092,

1096 (1985)(holding that if officers of reasonable competence could disagree on the

issue, immunity should be recognized); Anderson v. Creighton , 483 U.S. 635, 640, 107

S.Ct. 3034, 3039 (1987). It is well settled in the Fifth Circuit that a defendant’s acts are

deemed to be “objectively reasonable” unless all reasonable officials in the defendant’s

circumstances would have known that the conduct at issue violated clearly established

law. Thompson v. Upshur County, Texas, 245 F.3d 447, 456 (5th Cir. 2001). “Pre-existing

law must dictate, that is, truly compel (not just suggest or allow or raise a question

about), the conclusion for every like-situated, reasonable government agent that what

defendant is doing violates federal law in the circumstances.” Pasco v. Knoblauch, 566

F.3d 572, 578-579 (5th Cir.2009) citing Pierce v. Smith, 117 F.3d 866, 882 (5th Cir.1997).

       Here Plaintiff cannot demonstrate that Dr. Perry has acted in an objectively

unreasonable manner, as he is a chronic care patient receiving continuous treatment,

                                              16
    Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 17 of 18 PageID #: 608




including outside evaluation, thus she is entitled to qualified immunity and dismissal of

the claims against her.

          To the extent Plaintiff is trying to claim that Dr. Perry should be held liable

simply due to a supervisory role with MDOC, such a claim also fails. To prevail on a

supervisory liability claim against Dr. Perry, Plaintiff must show that she, as a

supervisory official, acted, or failed to act, with deliberate indifference to violations of

his constitutional rights committed by subordinates. Porter v. Epps, 659 F.3d 440, 446

(5th Cir. 2011). A supervisory official may be held liable under section 1983 only if she

(1) affirmatively participated in the acts that caused the constitutional deprivation, or

(2) implemented unconstitutional policies that causally resulted in the constitutional

deprivation. Id. That is, plaintiff must show that Dr. Perry “implement[ed] a policy so

deficient that the policy itself [was] a repudiation of constitutional rights and [was] the

moving force of the constitutional violation.” Cozzo v. Tangipahoa Parish Council –

President Government, 279 F.3d 273, 289 (5th Cir. 2002). No such showing can be made

by Plaintiff here, and his claims fail.

   III.      CONCLUSION

          For all of the reasons outlined hereinabove, as well as in their Motion for

Summary Judgment, Dr. Perry is entitled to summary judgment in this matter and a

dismissal of the claims against her.

          DATE: SEPTEMBER 19, 2019
                                          GLORIA PERRY, Defendant

                                          JIM HOOD, ATTORNEY GENERAL
                                          STATE OF MISSISSIPPI


                                             17
   Case: 4:18-cv-00150-GHD-RP Doc #: 61 Filed: 09/19/19 18 of 18 PageID #: 609




                                         BY: /s/ J. Chadwick Williams

J. CHADWICK WILLIAMS (MSB #102158)
Office of the Attorney General
Civil Litigation Division
Post Office Box 220
Jackson, Mississippi 39205
Email: cwill@ago.state.ms.us
Telephone: (601) 359-3680
Facsimile: (601) 359-2003




                             CERTIFICATE OF SERVICE

      I, the undersigned, do hereby certify that I have electronically filed the foregoing

with the Clerk of the Court using the ECF system which will give notice to all counsel of

record, and that I have this day caused to be mailed, via United States Postal Service,

first class postage prepaid, a true and correct copy of the foregoing document in the

above-styled and numbered cause to the following non-ECF participant:

                           Jerry VanWagner
                           161751
                           MSP Unit 30 C Bldg.
                           Parchman, MS 38738

      This the 19th day of September, 2019.


                                                 /s/ J. Chadwick Williams




                                           18
